Citation Nr: 0940315	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-05 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Meniere's disease, to include as secondary to 
service-connected bilateral hearing loss. 
2.  Entitlement to service connection for Meniere's disease, 
to include as secondary to service-connected bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 
1987 and from October 1987 to October 1989.   

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  In an unappealed May 2006 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
Meniere's disease, to include as secondary to bilateral 
hearing loss.

2.  The May 2006 rating decision is the last final decision 
regarding the Veteran's Meniere's disease on any basis.  

3.  The evidence added to the record since May 2006, when 
viewed by itself or in the context of the entire record, 
relates to unestablished facts that are necessary to 
substantiate the claim for service connection for Meniere's 
disease.

4.  Meniere's disease was not manifest in service or for many 
years following active duty service; associated pathology was 
not identified until October 2004; the currently-diagnosed 
Meniere's disease is unrelated to service or a service-
connected disability.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to May 2006 is new and 
material and the requirements to reopen a claim of 
entitlement to service connection for Meniere's disease have 
been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

2.  Meniere's disease was not incurred in or aggravated by 
service, nor is it due to a service-connected disability.  38 
U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the abandonment of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).   

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the initial May 2006 
decision included service treatment records reflecting 
treatment for an ear infection in July 1985, VA treatment 
records, a VA examination report, private treatment records, 
and the Veteran's statements regarding vertigo problems since 
service.

The evidence added to the record since the May 2006 decision 
consists of VA treatment records, private treatment records, 
a letter from the Veteran's private physician, and the 
Veteran's statements.  As the information listed above had 
not previously been submitted to agency decision-makers and 
is not cumulative or redundant of other evidence of record, 
the evidence is new under 38 C.F.R. § 3.156(a) (2009).  

Next, the letter from the private doctor noted that the 
Veteran sustained hearing loss with subsequent Meniere's 
disease, thereby indicating a possible causal connection 
between Meniere's disease and service-connected hearing loss, 
which was not shown at the time of the decision.  Therefore, 
the new evidence relates to unestablished facts necessary to 
substantiate the claim, that of Meniere's disease and of a 
possible causal connection to service.  As such, it is found 
to be material.  

Accordingly, as the evidence is both new and material, the 
claim is reopened.  Having found that the claim should be 
reopened, the Board will now consider whether the Veteran is 
entitled to service connection.

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.   
	
Here, the Veteran claims that his Meniere's disease is due to 
his service-connected bilateral hearing loss.  As noted 
above, in support of his claim, he submitted a statement from 
a private physician.  Specifically, in an October 2006 
letter, his physician noted that the Veteran "sustained 
hearing loss with subsequent . . . Meniere syndrome," 
indicating a relationship between the two.

On the other hand, the Veteran underwent a VA examination in 
April 2005 to evaluate his Meniere's disease and determine 
its relationship to service-connected bilateral hearing loss.  
The examiner diagnosed "impaired hearing with disequilibrium 
which is less likely than not related to his current service 
connected conditions."  

The examiner concluded that this disorder was "less likely 
than not otogenic in origin as it does not fit the 
description for typical forms of inner ear related vertigo."  
For example, the examiner noted that the Veteran denied any 
change in his hearing ability or tinnitus when he experienced 
the disequilibrium symptoms.  Additionally, the examiner 
ordered a CT scan which revealed normal temporal bones. 

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places less probative value on the 
private physician's statements.  Specifically, while not 
dispositive, it does not appear that he had the claims file 
for review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  More significantly, while he assessed the Veteran 
with Meniere's disease, he articulated no reasoning relating 
the disorder to service-connected hearing loss.  Moreover, 
the physician specializes in orthopedics, not audiology, as 
evidenced by his letterhead reflecting "Practice Limited to 
Orthopedics."  Therefore, the Board finds opinion to be of 
less probative value.

On the other hand, the VA examiner reviewed the claims file, 
interviewed the Veteran, and conducted physical examination, 
including a CT scan.  Moreover, the VA examiner undertook a 
specialized ear disease examination and offered a complete 
rational for his opinion.  Therefore, the Board places more 
probative value on the VA examiner's opinion.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
Meniere's disease due to a service-connected hearing loss 
disability.  As such, the appeal is denied on this basis.

Next, although the Veteran has primarily asserted that his 
Meniere's disease is attributable to service-connected 
bilateral hearing loss, the Board has also considered the 
claim on a direct basis.    

The service treatment records do not note Meniere's disease 
while in service.  Although he reported right ear pain in 
July 1985 and was treated for an ear infection, the 
separation physical (from his first tour of duty) in March 
1987 was absent any complaints of an otological disorder, and 
no such disorders were noted by the examining physician at 
that time or anytime during his second tour of duty.  As 
such, the evidence does not support a finding of chronic 
disorders in service.

Next, post-service evidence does not reflect Meniere's 
disease symptomatology for many years after service 
discharge.  The Board emphasizes the multi-year gap between 
discharge from active duty service (1989) and initial 
reported symptoms related to Meniere's disease in October 
2004 (a 15-year gap).  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the Veteran's 
Meniere's disease to active duty.    

The Board again places significant probative value on the 
April 2005 VA examination undertaken specifically to address 
this issue.  As was noted above, the examiner concluded that 
Meniere's disease was "less likely than not otogenic in 
origin as it does not fit the description for typical forms 
of inner ear related vertigo."  For example, the examiner 
noted that the Veteran denied any change in his hearing 
ability or tinnitus when he felt the disequilibrium symptoms.  
Additionally, the examiner ordered a CT scan which revealed 
normal temporal bones.  For the same reasons as stated 
previously, the Board places high probative value on this 
report.  

The Veteran's private physician noted that the Veteran worked 
with ordinance on the flight deck of an aircraft carrier.  
However, the physician did not link the Veteran's Meniere's 
disease to active service.  Therefore, the Board finds the 
private physician's opinion to be of lesser probative value 
on the issue of direct service connection.  

In sum, in the absence of any complaints during service or 
for many years thereafter, and no nexus between current 
complaints and active duty, the evidence does not support a 
grant of service connection on a direct basis.  As such, this 
aspect of the appeal is also denied.

Next, the Board has considered the Veteran's statements 
regarding a relationship between his Meniere's disease, and 
service-connected bilateral hearing loss.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
While the Veteran is competent to report symptoms as they 
come to him through his senses, Meniere's disease is not the 
type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  Such 
competent evidence has been provided by the medical personnel 
who have examined the Veteran during the current appeal and 
by service records and private treatment records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.
	
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
the claim; therefore, no further notice is needed under Kent.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In this case, the RO obtained VA treatment records and the 
Veteran submitted private treatment records.  In addition, he 
underwent a VA examination to address the issue on appeal.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, he has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is granted.  
The appeal is allowed to this extent.

Service connection for Meniere's disease, to include as 
secondary to service-connected bilateral hearing loss, is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


